Exhibit 10.13
Management Option Award




NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE VEREIT, INC. EQUITY PLAN
Name of Optionee:        
No. of Option Shares:        
Option Exercise Price per Share:    $    
    
Grant Date:    [●]
Expiration Date:    [●]
Pursuant to the VEREIT, Inc. Equity Plan (approved by the Board on September 6,
2011) (as such plan may be amended from time to time, the “Plan”), VEREIT, Inc.
(the “Company”) hereby grants to the Optionee named above an option (this “Stock
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of shares of Common Stock, par value $.01 per share (the
“Stock”) of the Company specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan (the “Option Shares”). This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.
1. Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Board or the Committee (as set forth in
Section 3 of the Plan) to accelerate the exercisability schedule hereunder, this
Stock Option shall be exercisable with respect to the following number of Option
Shares on the date indicated so long as Optionee remains an employee of the
Company or a Subsidiary on such dates:

Incremental Number of 
Option Shares Exercisable
Exercisability Date
_____________
[●]
 
 
 
 
 
 
 
 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.




--------------------------------------------------------------------------------

    
Management Option Award




2.     Manner of Exercise.
(a)     The Optionee may exercise this Stock Option only in the following
manner: from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Company of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice. This notice shall specify the number of Option Shares to be
purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Board or Committee, as applicable; (ii) through the
delivery (or attestation to the ownership) of shares of Stock that have been
purchased by the Optionee on the open market or that are beneficially owned by
the Optionee and are not then subject to any restrictions under any Company plan
and that otherwise satisfy any holding periods as may be required by the Board
or Committee, as applicable; (iii) by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Stock issuable upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price; or (iv) a combination of (i), (ii)
and (iii) above. Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)     The shares of Stock purchased upon exercise of this Stock Option shall
be transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Board or Committee, as
applicable with all requirements under applicable laws or regulations in
connection with such transfer and with the requirements hereof and of the Plan.
The determination of the Board or Committee as to such compliance shall be final
and binding on the Optionee. The Optionee shall not be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Stock subject to this Stock Option unless and until this Stock Option shall have
been exercised pursuant to the terms hereof, the Company or the transfer agent
shall have transferred the shares to the Optionee, and the Optionee’s name shall
have been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.
(c)     The minimum number of shares with respect to which this Stock Option may
be exercised at any one time shall be [●] shares, unless the number of shares
with respect to which this Stock Option is being exercised is the total number
of shares subject to exercise under this Stock Option at the time.


2



--------------------------------------------------------------------------------

    
Management Option Award




3.      Acceleration of Exercisability.
(a)     In the event of a termination of the Optionee’s employment as a result
of the Optionee’s death or Disability (as defined below), or by the Company
without Cause (as defined below) a pro rata portion of the Optionee’s Stock
Option shall automatically become exercisable, determined by multiplying the
number of Option Shares by a fraction, the numerator of which is the number of
whole months elapsed from the Grant Date until the date of such termination, and
the denominator of which is 36, and the remainder of such Stock Option shall be
forfeited.
(b)     Except as provided in Section 3(a) of this Stock Option, there shall be
no proportionate or partial acceleration in the periods prior to the
Exercisability Date and all vesting shall occur only on the Exercisability Date.
(c)     For purposes of this Agreement, “Cause” shall have the meaning of such
definition in any employment agreement between the Optionee and the Company, and
if no such definition exists, then “Cause” shall mean (i) commission, with
respect to the Company, an act of fraud, embezzlement, misappropriation,
intentional misrepresentation or conversion of assets, (ii) conviction of, or
entered a plea of guilty or “nolo contendere” to, a felony (excluding any felony
relating to the negligent operation of an automobile), (iii) willfully failing
to substantially perform (other than by reason of illness or temporary
disability) the Optionee’s reasonably assigned material duties, (iv) engaging in
willful misconduct in the performance of the Optionee’s duties, (v) engaging in
conduct that violated the Company’s then existing written internal policies or
procedures and which is materially detrimental to the business and reputation of
the Company, or (vi) materially breached any non-competition, non-disclosure or
other agreement in effect between the Optionee and the Company.
(d)     For purposes of this Agreement, “Disability” shall have the meaning of
such definition in any employment agreement between the Optionee and the
Company, and if no such definition exists, then “Disability” shall mean that
Optionee is unable to perform his/her duties due to any sickness, injury or
disability for a consecutive period of one hundred eighty (180) days or an
aggregate of six (6) months in any twelve (12)-consecutive month period. A
determination of “Disability” shall be made by a physician satisfactory to both
Optionee and the Company, provided that if Optionee and the Company do not agree
on a physician, Optionee and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
Disability shall be binding on all parties. The appointment of one or more
individuals to carry out Optionee’s offices or duties during a period of
Optionee’s inability to perform such duties and pending a determination of
Disability shall not be considered a breach of any agreement by the Company.
4.     Termination of Employment. If the Optionee’s employment by the Company or
a Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
(a)     Termination Due to Death. If the Optionee’s employment terminates by
reason of the Optionee’s death, any portion of this Stock Option outstanding on
such date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal


3



--------------------------------------------------------------------------------

    
Management Option Award




representative or legatee for a period of twelve (12) months from the date of
death or until the Expiration Date, if earlier.
(b)     Termination Due to Disability. If the Optionee’s employment terminates
by reason of the Optionee’s Disability, any portion of this Stock Option
outstanding on such date, to the extent exercisable on the date of such
termination of employment, may thereafter be exercised by the Optionee for a
period of twelve (12) months from the date of Disability or until the Expiration
Date, if earlier.
(c)     Termination for Cause. If the Optionee’s employment terminates for
Cause, any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.
(d)     Other Termination. If the Optionee’s employment terminates for any
reason other than the Optionee’s death, the Optionee’s Disability or Cause, and
unless otherwise determined by the Board or Committee, any portion of this Stock
Option outstanding on such date may be exercised, to the extent exercisable on
the date of termination, for a period of three (3) months from the date of
termination or until the Expiration Date, if earlier.
The Board or Committee’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.
5.     Provisions of Plan Control. Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, the powers of the Board and the Committee set
forth in Section 3 of the Plan, and such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Optionee. Notwithstanding the foregoing, (i) Section 8 (entitled “Excise
Tax”) of the Plan shall not be applicable to the Participant with respect to the
matters contemplated therein, and (ii) Section 7 (entitled “Change in Control”)
of the Plan shall not be applicable to the Participant with respect to the
matters contemplated therein, and Section 3 of this Agreement shall instead
apply for purposes of this Agreement.
6.     Execution. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one contract.
7.     Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by


4



--------------------------------------------------------------------------------

    
Management Option Award




will or the laws of descent and distribution. This Stock Option is exercisable,
during the Optionee’s lifetime, only by the Optionee, and thereafter, only by
the Optionee’s legal representative or legatee. The Company may assign to, and
require, any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree in writing to perform this
Agreement.
8.     Tax Withholding. The Optionee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Board or
Committee, as applicable, for payment of any Federal, state, and local taxes
required by law to be withheld on account of such taxable event. The Company
shall have the authority to cause the minimum required tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued to the Optionee a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the minimum withholding amount due.
9.     No Obligation to Continue Employment. Neither the Company nor any of its
Affiliates is obligated by or as a result of the Plan or this Stock Option to
continue the Optionee in employment and neither the Plan nor this Stock Option
shall interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Optionee at any time.
10.     Integration. This Stock Option constitutes the entire agreement between
the parties with respect to this Stock Option and supersedes all prior
agreements and discussions between the parties concerning such subject matter.
11.     Recoupment of Compensation. The Optionee acknowledges and agrees that,
if applicable, the Stock Option granted hereunder shall be subject to potential
forfeiture or recoupment under the existing policy on the recovery of
compensation or other proceeds as adopted by the Board prior to the date hereof,
as such policy may be amended from time to time.
12.     Amendments. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.
13.     Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
14.     Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.
15.     Governing Law. This Agreement shall be construed, interpreted and
governed and the legal relationships of the parties determined in accordance
with the internal laws of the State of Maryland without reference to rules
relating to conflicts of law.


5



--------------------------------------------------------------------------------

    
Management Option Award




16.     Reorganization and Recapitalization. This award of Stock Options shall
not affect in any way the right or power of the Board or stockholders of the
Company to make or authorize an adjustment, recapitalization or other change in
the capital structure or the business of the Company, any merger or
consolidation of the Company or subsidiaries, any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Stock Options, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its assets or business or any other corporate act or proceeding. The Board
may make equitable adjustments to the Stock Options pursuant to Section 5(b) of
the Plan in the event that it determines that any corporate reorganization or
similar event as described therein has affected the Common Stock.
17.     Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
18.     Notices. All notices, consents, requests, approvals, instructions and
other communications provided for herein shall be in writing and shall be
validly given or made when delivered, or on the second succeeding business day
after being mailed by registered or certified mail, whichever is earlier, to the
persons entitled or required to receive the same and shall be mailed or
delivered to the Company at its principal place of business and directed to the
Chief Financial Officer and shall be mailed or delivered to the Optionee at the
address on file with the Company or, in either case, at such other address as
one party may subsequently furnish to the other party in writing.


6



--------------------------------------------------------------------------------

    
Management Option Award




19.     Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Optionee agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, without limitation, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via an electronic mail system or by reference to a
location on the Company’s intranet to which the Optionee has access. The
Optionee consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.


[Signature Page(s) Follows]


7



--------------------------------------------------------------------------------

    
Management Option Award






VEREIT, INC.
By:        
Name:
Title:
Dated:                
Optionee’s Signature


Optionee’s Name:
    




8

